Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 12/23/2020. Claims 1-3 and 5-20 are currently pending with this application. The claim 4 is canceled per applicant’s request.
Response to Amendment
Applicant's amendment to the claims, filed on 12/23/2020, is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
Regarding arguments to the rejections under 35 USC 112(b), the amendment accompanied with persuasive explanation is accepted and the previous rejections are withdrawn.
the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection. Nonetheless, Examiner wants to add answers to the arguments.
Applicant argues (pg. 14 line 7 from the bottom – pg. 17 line 15) that the first track ID in the newly amended limitation "obtaining, by the at least one sensor, a first track identifier (ID) for the one or more sensor measurements, wherein the first track ID is correlated across time to the one or more sensor measurements" is not disclosed by Lam in view of Ding and Panta because the track IDs disclosed by Panta are randomly generated by PHD filter.
Examiner submits that a newly found prior art of record, Yannone (US 20040027257 A1), hereinafter ‘Yannone’, discloses the use of track ID, obtained by a radar, correlated over time (aircraft … measurement, ID on the … radar …correlate the measurements with the developed track file over time [0020], target tracking [title]). It would have been obvious a person having an ordinary skill in the art to combine teachings of prior art in view of Yannone, to use track ID, obtained by the sensor, for a precise multi-target tracking through association of the obtained track ID with probabilistic measurement data. Therefore, the rejections are maintained.
Regarding arguments to the rejections under Double Patenting, applicant intention to file a Terminal Disclaimer when the allowable subject matter is indicated is acknowledged.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6, 9-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (Q. Lam and et al, "Probability Hypothesis Density Filter Based Design Concept: A Survey for Space Traffic Modeling and Control", 19-21 June 2012, lnfotech@Aerospace 20, Garden Grove, California), hereinafter ‘Lam’ in view of Ding (US 20080111730 A1), hereinafter ‘Ding’, Panta (K. Panta and et al, “Data Association and Track Management for the Gaussian Mixture Probability Hypothesis Density Filter”, IEEE Transactions on Aerospace and Electronic Systems Vol. 45, No. 3 July 2009), hereinafter ‘Panta’ and Yannone.
As per claims 1, 9 and 17, Lam teaches the claim as follows: (Side note: claims 9 and 17 are equivalent versions of claim 1 that are implemented as a system or instructions included in a non-transitory computer medium. So they are combined here together)
A tracking method comprising: (tracking algorithms [abs]) 
tracking multiple objects (multiple-target multiple-sensor tracking [abs line 12]) in an environment around a vehicle with a probabilistic hypothesis density filter (Space situational awareness ... both friendly and nonfriendly ... space vehicles [pg. 2 section B line 1-2], PHD filter [abs & claim 1])
using one or more processing devices that are configured to perform a method comprising: (data association and fusion algorithm, implying computing h/w resources are involved, back end ... at system level [pg. 3 line 1-8]. See also Ding for a processor [0036, 0055], and processing module [0054])

Lam further discloses “obtaining statistics of a measurement vector, based on one or more sensor measurements corresponding to a first object with at least one sensor onboard the vehicle; (turn a complex multiple target multiple sensor system into a "single meta target" and "single meta sensor" [pg. 9 section E line 22-30], communication between aircraft to aircraft and aircraft to air traffic control [pg. 3 line 1-8], pdf, i.e. probability density function, of the state vector, or the probability distribution of the state vector conditional on all the available measurements [pg. 8 section D line 2-3], implying statistics of measurement vector, multiple object tracking problem … via finite set statistics [pg. 9 section E line 13, without counting blank lines])

However, Lam does not explicitly cite “statics of a measurement vector”.

Ding discloses “statics of a measurement vector based on one or more sensor measurements corresponding to a first object” (generating measurement association statistics for the track [abs, 0011], target path, sensor location, sensor coverage [0048, Fig. 8A, 0101], a measurement is associated with the track, predicted track quality, probability, related to sensor accuracy and other sensor related parameters [0072]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Lam in view of Ding to explicitly disclose “obtaining statistics of a measurement vector, based on one or more sensor measurements corresponding to a first object with at least one sensor onboard the vehicle” to properly track multi-targets using  probabilistic measurement data association methods (Ding - a fixed rule. such a decision rule affects true tracks and false tracks [0003], Probabilistic data
association (PDA) based methods are a popular approach for the track maintenance stage [0004]).

Lam further discloses “generating a Tk first track intensity for the first object based on the statistics of the measurement vector, the Tk first track intensity including a weight, a state mean vector, and a state covariance matrix of statistics of a track of the first object at time Tk” (state xk [pg. 6 section C line 8], mean and covariance [pg. 7 line 1], weights [pg. 7 line 6], Initial State x(k-1 ), Φ(x), H(x), Z(k), equivalent to measurement vector and see its statics will be calculated and associate with X(k) [Fig 6 in pg. 14]) and 


However, Lam is silent regarding “obtaining, by the at least one sensor, a first track identifier (ID) for the one or more sensor measurements, wherein the first track ID is correlated across time to the one or more sensor measurements”, “obtaining statistics of a Tk+1 measurement vector, based on a Tk+1 sensor measurement from a first sensor of the at least one sensor, the first sensor providing a second track ID for the Tk+1 sensor measurement, wherein the Tk+1 sensor measurement corresponds to time Tk+1” and 
	the rest of claim limitations.
	
Panta discloses “obtaining a first track identifier (ID) for the one or more sensor measurements, wherein the first track ID is correlated across time to the one or more sensor measurements” (multi-target tracker based on the GM-PHD filter, which gives the association amongst state estimates of targets over time and provides track labels [abs], GM-PHD tracker, each tree, equivalent to a trajectory associated with an object, is identified by its unique label [pg. 1008 left col section IV line 1-27, Fig. 4a], true target trajectories together with measurements generated at the sensor [pg. 1009 right col line 22-20 from the bottom, Fig. 3]).



Yannone discloses the use of track ID, obtained by a radar, correlated over time (aircraft … measurement, ID on the … radar …correlate the measurements with the developed track file over time [0020], target tracking [title]). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Panta and Yannone, to use track ID, obtained by the sensor, for a precise multi-target tracking through association of the obtained track ID with probabilistic measurement data.

Ding further discloses “obtaining statistics of a Tk+1 measurement vector, based on a Tk+1 sensor measurement from a first sensor of the at least one sensor” (generating measurement association statistics for the track [abs, 0011], target path, sensor location, sensor coverage [0048, Fig. 8A, 0101], a measurement is associated with the track, predicted track quality, probability, related to sensor accuracy and other sensor related parameters [0072], a track-measurement association [0044, Fig, 6, 0090], showing repeated loops for step k and k+1, using the measurements from the current measurement list, i.e. at time step k, [0091], nest iteration, i.e. at time step k+1 [0093]).

 implying repeated process steps such as Tk and Tk+1, unique label [pg. 1008 left col section IV line 1-27, Fig. 4a], a target trajectory with its unique label [pg. 1008 right col line 5-17]).

Panta continues to disclose “comparing the second track ID to the first track ID” (Track Confirmation, Propagation and Termination: The label of the selected track is the same as that of the tree it belongs to [pg. 1008 right col line 17-10 from the bottom]), 
	“updating the Tk+1 first predicted intensity with the statistics of the Tk+1 measurement vector if the second track ID matches the first track ID to generate a Tk+1 first measurement-to-track intensity for the first object at time Tk+1” (a track-measurement association [0044, Fig, 6, 0090], showing repeated loops for step k and k+1, ) using the measurements from the current measurement list, i.e. at time step k, [0091], nest iteration, i.e. at time step k+1 [0093]), 
	“generating a new intensity having values equal to the statistics of the Tk+1 measurement vector if the second track ID does not match the first track ID” (new tags, by the birth [pg. 1008 left col section A. Tag management scheme line 1-3]; Track initiation, at time step k > 0, with its mean as its root, given a label [pg. 1008 right col line 17-10 from the bottom]),

	“wherein the probabilistic hypothesis density filter is operative to maintain a single intensity for each object being tracked” (PHD filter, recursion that … propagates the … the intensity function of the RFS of targets [pg. 1003 right col line 18-14 from the right]; a multi-target tracker based on the GM-PHD filter, referred to as the GM-PHD tracker, The idea behind the GM-PHD tracker is to assign identities to individual Gaussian terms of the mixture representing the posterior intensity function and to allow these identities to evolve through time [pg. 1007 left col section III. Line 1-8], unique identifier (or tag), equivalent to track ID, is assigned to each Gaussian, equivalent to each object intensity, a target trajectory with its unique label [pg. 1008 right col line 13-14], implying the effort to maintain a single intensity for each object being tracked).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed to modify the teachings of the combined prior art in view of Ding and Panta to track objects with the association of measurement statistics and the use of track ID for an improved accurate object tracking with minimal computational complexity and hardware resource requirement.

As per claims 2, 10 and 18, Lam, Ding, Panta and Yannone teach claim 1, 9 and 17 set forth above.
Lam further teach each these claims as follows:
computing a statistical distance between the Tk+1 first predicted intensity and the statistics of the Tk+1 measurement vector; and wherein (selectively) updating includes (selectively) updating the Tk first predicted intensity with the statistics of Tk+1 measurement vector if (based on whether) the statistical distance is less than a threshold. (calculation of … measurement residuals, satisfied residual ‘within threshold’ for state update, equivalent to statistical distances [Fig. 6]).

As per claims 3 and 11, Lam, Ding, Panta and Yannone teach claim 2 and 10 set forth above.
The combined prior art already teaches the claim limitation in an opposite condition to the current limitation, wherein the current limitation is not updating the first Tk+1 predicted intensity where the second track ID does not match the first track ID or the statistical distance is greater than the threshold.
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time when the invention was filed to consider opposite condition of the claims set forth above to be applied to the current limitation, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ.

As per 12 and 19, Lam, Ding and Panta teach claim 9 and 17 set forth above.
The set forth combined prior art already disclosed the limitations as follows:
generate a plurality of Tk track intensities including the Tk first track intensity, the plurality of Tk track intensities having a plurality of track IDs associated therewith, the plurality of track IDs including the first track ID; (Panta - PHD filter, recursion that … propagates the … the intensity function of the RFS of targets [pg. 1003 right col line 18-14 from the right], representing the posterior intensity function and to allow these identities to evolve through time [pg. 1007 left col section III. Line 1-8], provides track labels [abs], GM-PHD tracker, each tree, equivalent to a trajectory associated with an object, is identified by its unique label [pg. 1008 left col section IV line 1-27, Fig. 4a], true target trajectories together with measurements generated at the sensor [pg. 1009 right col line 22-20 from the bottom, Fig. 3] )
	and if the second track ID does not match any of the plurality of track IDs, generate a new intensity having values equal to the T+1 measurement statistics (Panta - Track Confirmation, Propagation and Termination: The label of the selected track is the same as that of the tree it belongs to [pg. 1008 right col line 17-10 from the bottom], new tags, by the birth [pg. 1008 left col section A. Tag management scheme line 1-3]; Track initiation, at time step k > 0,  with its mean as its root, given a label [pg. 1008 right col line 17-10 from the bottom]) (Ding - generating measurement association statistics for the track [abs, 0011]).


         
As per claims 6 and 14, Lam, Ding, Panta and Yannone teach claim 1 and 9 set forth above.
These claims are mere repetitions of their parent claims by changing the time frame steps from (Tk, Tk+1) to (Tk+1, Tk+2) and using a new track ID from measurement stage to compare its ID against the available IDs during the state update stage. See MPEP 2144.04 IV (c) for the case of “Changes in Sequence of Adding Ingredients” and/or MPEP 2144.4 VI (b) - (c) for the case of “Duplication of Parts” and “Rearrangement of Parts”.

As per claims 8, 16 and 20, Lam, Ding, Panta and Yannone teach claim 1, 9 and 17 set forth above.
Yannone already discloses “track ID is one of an identifier assigned by a sensor to a set of measurements obtained by that sensor that are correlated across time” (aircraft … measurement, ID on the … radar …correlate the measurements with the developed track file over time [0020], target tracking [title])

.

	Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lam, Ding, Panta and Yannone in view of Danu (D. G. Danu and et al, "Assignment-Based Particle Labeling for PHD Particle Filter", 2009, Signal and Data Processing of Small Targets 2009, edited by Oliver E. Drummond, Richard D. Teichgraeber, Proc. of SPIE Vol. 7445, 74450D), hereinafter ‘Danu’.
As per claims 7 and 15, Lam, Ding, Panta and Yannone teach claim 1 and 9 set forth above.
Panta already teaches the use of track IDs and the comparison in tracking the intensities with the association of track ID to the intensity in the claims 1 and 9.
Lam further teaches “the statistical distance is less than a threshold” (updating the Tk+1 first predicted intensity with the Tk+1 measurement to generate a Tk+1 first measurement-to-track intensity“ (Lam – Fig 6 calculation of … residuals … Select … for min (di2<Gth)).
However, the combined prior art does not explicitly teach the pruning predicted intensity when predicted intensity is no longer used as cited in the claim.
Danu teaches this claim limitation as follows:

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed to further modify the teachings of the combined prior art with “pruning the predicted intensity when it is no longer used in a solution”, the teaching of Danu to properly track multiple objects while enjoying the benefit of easing the computational complexity and its resource burdens.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Begeshwar-US9851437B2 (Patent No. US 9,851,437 B2) in view of Ding and Panta.
As per claim 1, the claim 8 (depending claim 1) of Begeshwar-US9851437B2 teaches the claim 1 as the following.
Table 1: Comparison between instant application’s claim 1 vs claim 8 (depending on claim 1) of Begeshwar-US9851437

Instant Application
Begeshwar (US Pat No. 9,851,437)
Claim 1.  A tracking method, comprising:



tracking multiple objects in an environment around a vehicle with a probabilistic hypothesis density filter 


using one or more processing devices that are configured to perform a method comprising:

obtaining one or more measurements corresponding to a first object with at least one sensor onboard the vehicle;


obtaining, by the at least one sensor, a first track identifier (ID) for the one or more measurements, 


wherein the first track ID is correlated across time to the one or more measurements;


generating a Tk first track intensity for the first object based on the one or more measurements, the Tk first track intensity including a weight, a state mean vector, and a state covariance matrix of statistics of a track of the first object at time Tk;

generating a Tk+1 first predicted intensity for the first object based on the Tk first track intensity, the Tk+1 first predicted intensity corresponding to time Tk+1;

obtaining a Tk+1 measurement from a first sensor of the at least one sensor, the first sensor providing a second track ID for the Tk+1 measurement, wherein the Tk+1 measurement corresponds to time Tk+1;

comparing the second track ID to the first track ID;

A method for tracking multiple objects with a probabilistic hypothesis density filter, the method comprising:

receiving one or more reflected signals in at least one sensor from a first object in an environment around a vehicle, wherein the at least one sensor is onboard the vehicle;

(silent)


receiving one or more reflected signals in at least one sensor from a first object in an environment around a vehicle, wherein the at least one sensor is onboard the vehicle;

computing … with  at least one sensor onboard the vehicle, the at least one sensor providing one or more first track IDs for the first set plurality of measurements;

each track ID of the one or more first 
track IDs … is … assigned … to a set of measurements … that are correlated across time

Claim 1: generating a Tk track intensity for the first object based on the first set plurality of measurements, the Tk track intensity including a weight, a state mean vector, and a state covariance matrix of statistics of a track of the first object at time Tk; 

generating a Tk+1 predicted intensity for the first object based on the Tk track intensity, the Tk+1 predicted intensity corresponding to time Tk+1, 


the plurality of sensors provide a plurality of second track IDs for the second set of measurements, wherein the second set of measurements correspond to time Tk +1;



comparing the plurality of second track IDs to the one or more first track IDs;


However, Begeshwar-US9851437B2 does not explicitly disclose “ updating the Tk+1 first predicted intensity with the statistics of the Tk+1 measurement vector if the second track ID matches the first track ID to generate a Tk+1 first measurement-to-track 

Ding and Patna disclose the above recited limitations as shown in the rejection under 103 above.
Ding also discloses the use of processor to perform a method (the computer readable medium comprising program code executable by a processor for implementing the method [0036])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed to modify the teachings of Begeshwar-US9851437B2 in view of Ding and Panta to disclose the above recited limitations using processing devices for a proper tracking of the object with accuracy and efficiency.

As per claim 9, claim 19 (depending on claim 14) of Begeshwar-US9851437B2 teaches the claim 9 as the following.
Table 2: Comparison between instant application’s claim 9 vs Begeshwar-US9851437

Instant Application
Begeshwar (US Pat No. 9,851,437)
Claim 9.  A tracking system comprising:
one or more processing devices onboard a vehicle;

	a plurality of sensors onboard the vehicle and operatively coupled to the one or more processing devices;

	and one or more data storage devices onboard the vehicle and including instructions which, when executed by the one or more processing devices, cause the one or more processing devices to 

track multiple objects in an environment around the vehicle with a probabilistic hypothesis density filter, wherein the instructions cause the one or more processing devices to:

	 obtain a plurality of measurements corresponding to a first object with at least one sensor onboard the vehicle;

	obtain, by the at least one sensor, a first track identifier (ID) for the plurality of measurements, 



wherein the first track ID is correlated across time to the plurality of measurements;

	generate a Tk first track intensity for the first object based on the plurality of measurements, the Tk first track intensity including a weight, a state mean vector, and a state covariance matrix of statistics of a track of the first object at time Tk;

	generate a T+1 first predicted intensity for the first object based on the Tk first track intensity, the T+1 first predicted intensity corresponding to time Tk+1;
	
         obtain a Tk+1 measurement from a first sensor of the at least one sensor, the first sensor providing a second track ID for the Tk+1 measurement, wherein the Tk+1 measurement corresponds to time Tk+1;


	compare the second track ID to the first track ID;
a tracking system for a vehicle, comprising:
one or more processing devices onboard the vehicle;

	a plurality of sensors onboard the vehicle and operatively coupled to the one or more processing devices;

	and one or more data storage devices onboard the vehicle and including instructions which, when executed by the one or more processing devices, cause the one or more processing devices to 

track multiple objects in an environment around the vehicle with a probabilistic hypothesis density filter, wherein the instructions cause the one or more processing devices to:

	detect a first set of reflected signals received by the plurality of sensors from multiple objects in the environment around the vehicle;
	wherein each first track ID associated with a respective Tk track intensity corresponds to one of the first set of measurements that contributed to that respective Tk track intensity;
	
Claim 19:  each track ID of the one or more first  track IDs … is … assigned … to a set of measurements … that are correlated across time

         generate a plurality of Tk track intensities, each Tk track intensity of the plurality of Tk track intensities including a weight, a state mean vector, and a state covariance matrix of statistics of a track of a respective object at time Tk, 

	generate a plurality of T+1 predicted intensities based on the Tk track intensities, the plurality of Tk+1 predicted intensities corresponding to time Tk+1;
	
          detect a second set of reflected signals received by the plurality of sensors …
based on the detected second set of reflected signals, wherein the plurality of sensors provide a plurality of second track IDs for the second set of measurements;

	compare the plurality of second track IDs to each first track ID associated with each Tk track intensity;


However, Begeshwar-US9851437B2 does not explicitly disclose “ update the Tk+1 first predicted intensity with the statistics of the Tk+1 measurement vector if the second track ID matches the first track ID to generate a Tk+1 first measurement-to-track intensity for the first object at time Tk+1; generate a new intensity having values equal to the statistics of the Tk+1 measurement vector if the second track ID does not match the first track ID; and generate a Tk+1 second track intensity for a second object based on the 

Ding and Patna disclose the above recited limitations as shown in the rejection under 103 above.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed to modify the teachings of Begeshwar-US9851437B2 in view of Ding and Panta to disclose the above recited limitations for a proper tracking of the object with accuracy and efficiency.

As per claim 17, claim 19 (depending on claim 14) of Begeshwar-US9851437B2 teaches the claim 17 as the following.
Table 3: Comparison between instant application’s claim 17 vs Begeshwar-US9851437


Instant Application
Begeshwar (US Pat No. 9,851,437)
Claim 17.  A non-transitory computer readable medium including instructions which, when executed by one or more processing devices, cause the one or more processing devices to:


track multiple objects in an environment around a vehicle with a probabilistic hypothesis density filter, wherein the instructions cause the one or more processing devices to:

	obtain a plurality of measurements corresponding to a first object with at least one sensor onboard a the vehicle;


	  generate, by the at least one sensor, a first track identifier (ID) for the plurality of measurements, 



            wherein the first track ID is correlated across time to the plurality of measurements;


	generate a Tk first track intensity for the first object based on the plurality of measurements, the Tk first track intensity including a weight, a state mean vector, and a state covariance matrix of statistics of a track of the first object at time Tk;

	generate a T+1 first predicted intensity for the first object based on the Tk first track intensity, the T+1 first predicted intensity corresponding to time Tk+1;

	obtain a Tk+1 measurement from a first sensor of the at least one sensor, the first sensor providing a second track ID for the Tk+1 measurement, wherein the Tk+1 measurement corresponds to time Tk+1;


	compare the second track ID to the first track ID;

data storage devices onboard the vehicle and including instructions which, when executed by the one or more processing devices, cause the one or more processing devices to


track multiple objects in an environment around the vehicle with a probabilistic hypothesis density filter, wherein the instructions cause the one or more processing devices to:
 
       detect a first set of reflected signals received by the plurality of sensors from multiple objects in the environment around the vehicle;


wherein each first track ID associated with a respective Tk track intensity corresponds to one of the first set of measurements that contributed to that respective Tk track intensity;

Claim 19:  each track ID of the one or more first  track IDs … is … assigned … to a set of measurements … that are correlated across time

         generate a plurality of Tk track intensities, each Tk track intensity of the plurality of Tk track intensities including a weight, a state mean vector, and a state covariance matrix of statistics of a track of a respective object at time Tk, 

	generate a plurality of T+1 predicted intensities based on the Tk track intensities, the plurality of Tk+1 predicted intensities corresponding to time Tk+1;

          detect a second set of reflected signals received by the plurality of sensors …
based on the detected second set of reflected signals, wherein the plurality of sensors provide a plurality of second track IDs for the second set of measurements;

	compare the plurality of second track IDs to each first track ID associated with each Tk track intensity;



However, Begeshwar-US9851437B2 does not explicitly disclose “ update the Tk+1 first predicted intensity with the statistics of the Tk+1 measurement vector if the second track ID matches the first track ID to generate a Tk+1 first measurement-to-track intensity for the first object at time Tk+1; generate a new intensity having values equal to the statistics of the Tk+1 measurement vector if the second track ID does not match the first track ID; and generate a Tk+1 second track intensity for a second object based on the new intensity, the Tk+1 second track intensity corresponding to time Tk+1, wherein the probabilistic hypothesis density filter is operative to maintain a single intensity for each object being tracked”.

Ding and Patna disclose the above recited limitations as shown in the rejection under 103 above.


	
Allowable Subject Matter
	Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per Claim 5 and 13, the closest prior art of record, Lam, Ding, Panta and Yannone, either singularly or in combination, fail to anticipate or render obvious limitations 	“comparing the third track ID to the second track ID;
	computing a statistical distance between the Tk+2 second predicted intensity and the statistics of the Tk+2 measurement vector;
	and selectively updating the Tk+2 second predicted intensity with the statistics of the Tk+2 measurement vector based on whether the third track ID matches the second track ID and based on whether the statistical distance is less than the threshold to generate a Tk+2 second measurement-to-track intensity for the second object at time Tk+ 2” in combination with other limitations.

	The above recited limitation requires both track ID matching and statistical distance satisfaction criteria to allow updating the predicted intensity for the generation of measurement-track intensity of the object being tracked. 

	Although Lam discloses measurement-to-track Intensity update/association using satisfying statistical distance criterion {see “updating the Tk first predicted intensity with the statistics of Tk+1 measurement vector if ‘based on whether’ the statistical distance is less than a threshold” (calculation of … measurement residuals, satisfied residual ‘within threshold’ for state update, equivalent to statistical distances [Fig. 6])}  and 
	Panta discloses measurement-to-track Intensity update/association using track ID matching criterion {see “generating a new intensity having values equal to the statistics of the Tk+1 measurement vector if the second track ID does not match the first track ID” (new tags, by the birth [pg. 1008 left col section A. Tag management scheme line 1-3]; Track initiation, at time step k > 0, with its mean as its root, given a label [pg. 1008 right col line 17-10 from the bottom]), independently, 
	but neither of them discloses the requirement of satisfying both criteria combined together to update the predicted intensity for the generation of measurement-track intensity of the object being tracked.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/
Examiner, Art Unit 2865